Title: To John Adams from the Marquis de Lafayette, 22 February 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


     
      My dear Sir
      Paris february the 22d 1786
     
     I Have Been Honoured with Your favour By Mr̃ Joy to Whom I Will Readily Render Every Service in My power, and am also to thank You for the Valuable Books You took the trouble to Collect for me—in the Cause of My Black Brethren I feel Myself Warmly interested, and Most decidedly Side, so far as Respects them, Against the White part of Mankind— Whatever Be the Complexion of the Enslaved, it does not, in my opinion, Alter the Complexion of the Crime Which the Enslaver Commits, a Crime Much Blaker than Any Affrican face— it is to me a Matter of Great Anxiety and Concern to find that this trade is Some times perpetrated under the flag of liberty, our dear and Noble Stripes, to which Virtue and Glory Have Been Constant Standard Bearers— Inclosed I Beg leave to Send a letter for mr̃ Sharp with Aknowledgements for His Attention—
     No Event of Great Importance in Paris— Cardinal de Rohan’s Afair Has Produced Many Memoirs— Which of the different tales is the Right one, I do not pretend to Say— the Cardinal Has Been Either a Rogue or a fool, the later Seems the More probable— all the farms Have Been Renewed with an Augmentation of Revenüe—that of tobacco Excepted, and on this as well as Every other point I stand a warm Opposer to the Principles of the farm— on this Side of the Channel, When Good deeds fail, You will at least find Good Intentions—in England Neither— While Policy is the Result of Passion not of Reason, Every Sensible Calculation is at an End, and it is Still a Matter of doubt with me, However Strange it Appears, if they will Give up the forts, or let us Have the pleasure to Walk into those formidable Works on our Saratoga tune of Yankee doodle.
     My Best Respects Wait on the Ladies to Whom as Well as to You Md̃e de Lafayette and our little family present their Affectionate Compliments— Remember me to My friend Colonel Smith— with Every Sentiment of Affection and Regard I Have the Honour to Be— / My dear Sir / Yours
     
      Lafayette
     
     